State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 16, 2015                    519588
________________________________

In the Matter of the Claim of
   MICHAEL J. KELSEY,
                    Appellant.

GALSON LABORATORIES, INC.,                  MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     Michael J. Kelsey, East Syracuse, appellant pro se.

      SGS North America Inc., Rutherford, New Jersey (Matthew J.
Cowan of counsel), for Galson Laboratories, Inc., respondent.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for Commissioner of Labor, respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed November 6, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

     Decision affirmed.    No opinion.

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.
                        -2-                  519588

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court